Citation Nr: 0431035	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-10 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.


FINDINGS OF FACT

The veteran's generalized anxiety disorder is currently 
manifested by affective self-alienation, social isolation, 
impairment in recent memory, and depressive self-
preoccupation, problems with sleep, and a blunted affect.


CONCLUSION OF LAW

The criteria for an evaluation higher than 50% for the 
veteran's generalized anxiety disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  He was provided with a 
copy of the pertinent rating action, and a statement of the 
case dated March 2003.  These documents provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding this claim, and the evidence 
which has been received in this regard.  

The appellant was notified of the VCAA and what evidence the 
VA would obtain in two letters dated July 2001 and May 2002.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board is satisfied that the veteran has been informed of his 
rights and the VA obligations under the VCAA and what 
evidence is needed to establish his claims.

The RO has obtained all available records identified by the 
appellant which are now on file.  Also, a VA examination was 
conducted during the course of the appeal.  The record 
discloses that VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim 
currently being decided.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the chronological 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Historically, the Board notes that service connection for 
psychoneurosis, hysteria, with spasmodic torticollis was 
granted at a 30 percent evaluation by a September 1948 rating 
decision.  That decision was based on service medical records 
which showed treatment for psychoneurotic symptoms, and on 
the report of VA hospitalization, which showed the veteran 
was hospitalized several times in 1948 for psychoneurosis.  A 
Board decision dated July 1982 increased the veteran's 
evaluation to 50 percent, based largely on the results of a 
March 1981 VA examination.  This 50 percent evaluation has 
remained in effect.  Of note is a rating decision dated 
September 1997, which continued the veteran's evaluation at 
50 percent, but recharacterized the veteran's disability as a 
generalized anxiety disorder.

In October 2001, the Board filed a claim for an increased 
evaluation for his generalized anxiety disorder.  

The veteran received intermittent treatment at a VA facility 
from 1999 to 2001 for various disorder, including his 
psychiatric illness.  A VA outpatient treatment record dated 
June 2000indicates that the veteran reported that he was 
doing ok, and sleeping well.  He indicated that, as long as 
he was taking his medications, he felt great.  He denied any 
suicidal or homicidal ideations.  He indicated that he had no 
side effects from his medication.  The veteran was noted at 
that time to be stable, with no active psychopathology.  
During the course of a screening evaluation in October 
2001the veteran noted that his sleep had been restless over 
the past week.  He agreed that in the past month, he had felt 
distant or cut off from people.

A VA examination was conducted in December 2001.  The 
examiner noted that the veteran's claims file was reviewed at 
that time, and summarized the veteran's history, including 
his prior VA examination in 1997.  At the time of the present 
examination, the veteran indicated that he had no change in 
symptoms recorded during the 1997 VA examination.  These 
symptoms included impaired memory for recent events, 
affective self-alienation, social isolation, and depressive 
self-preoccupation.  

The veteran did indicate that he did not feel he had a 
psychoneurosis condition, and referred to an older medical 
report, which diagnosed the veteran with spasmodic 
torticollis.  The examiner noted the veteran's evaluation in 
1997 which substantiated a likelihood of a psychoneurotic 
condition with a conversion disorder as a precipitating 
factor.  

During this examination, the veteran described his mood as 
pretty good.  Appetite appeared to be nonproblematic.  Sleep 
was interrupted frequently throughout, although the veteran 
reported that he got approximately five to six hours of sleep 
a night.  His memory was nonproblematic secondary to normal 
aging, and problems with short term memory.  No problems with 
concentration were noted.  Current suicidal and homicidal 
ideation, intent, or plan were denied.

Upon examination, the veteran was noted to be a thin male who 
looked his stated age.  He was cooperative with the 
evaluation process, and friendly towards the evaluator.  
Speech was logical and goal directed, with content focused in 
response to the examiner's questions.  The veteran again 
stated that he did not have any psychiatric condition.  
Speech was normal in rate, rhythm and tone.  There was no 
evidence of any tangentiality, circumstantiality, or other 
signs of psychotic thought process.  Judgment and insight 
both appeared to be fair.  It was noted that the veteran was 
currently taking several medications, including one to help 
with his head shaking, and what the examiner felt appeared to 
be Parkinson-like symptoms.  Mood was reported to be pretty 
good.  Affect was noted to be blunted.  Auditory and visual 
hallucinations were denied.  Panic attacks were denied.  The 
veteran was attentive to his activities of daily living.  
Judgment and insight both appeared to be fair.

The veteran was noted to be currently unemployed, with an 
extensive history of frequent and unsuccessful job changes.  
He was noted to have retired in 1997.  He has been married 
for 53 years.  He described his wife as experiencing 
dementia, and noted that he was the primary caretaker for 
her.  The veteran was diagnosed with an anxiety disorder, not 
otherwise specified, and dysthymia.  The veteran was noted to 
have a current Global Assessment of Functioning (GAF) of 59.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.   38 C.F.R. § 4.7 (2002).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the criteria for evaluating psychiatric disorders, as 
set forth in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400, a 
50 percent evaluation is warranted when such disorder creates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his mental disorder.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria 
previously set forth.

In this regard, during the recent VA examination the veteran 
indicated that he was still experiencing affective self-
alienation, social isolation, impairment in recent memory, 
and depressive self-preoccupation.  The veteran also reported 
difficulty sleeping.  The examination showed that he had a 
blunted affect.  However, the evaluation also showed that he 
reported that his mood was pretty good.  Additionally, there 
was no suicidal or homicidal ideation or impairment in 
concentration or speech.  His speech was logical and goal 
directed.  There was no evidence of any tangentiality, 
circumstantiality, or impairment in orientation.  Judgment 
and insight were fair.  There was no evidence of near-
continuous panic or depression affecting the ability to 
function independently or obsessional rituals.  Although he 
was currently unemployed, he reported that he was retired.  
Furthermore, his GAF score was 59, which is indicative of 
moderate symptoms.  

After reviewing the evidence it is the judgment of the Board 
that the criteria for a rating in excess of 50 percent have 
not been met.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 C.F.R. 
§ 3.102 (2004).


ORDER

Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



